UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 01-40237




                        KENNETH SINGLETON

                                              Plaintiff - Appellee


                              VERSUS


               SOUTHWESTERN ELECTRIC POWER COMPANY


                                             Defendant - Appellant



           Appeal from the United States District Court
                 for the Eastern District of Texas
                            2:99-CV-141

                        February 20, 2002



Before GARWOOD, JOLLY, and DAVIS, Circuit Judges

PER CURIAM*

      After carefully reviewing the record, and considering the

briefs and argument of counsel, we are persuaded that the record

evidence is sufficient to support the jury’s finding that SWEPCO

retaliated against Singleton, by placing him on unpaid leave from


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
December 1995 until August 1996, when Singleton complained that he

was the object of discriminatory employment practices.

Because the verdict is supported by sufficient evidence and we find

no other reversible error, the judgment of the district court is

affirmed.

     AFFIRMED.




                                2